 POST FALLSLUMBERCOMPANY157All electricians and electrician leaders, excluding office clerical em-ployees, all other employees, guards, and supervisors as defined inthe Act.If a majority of the employees in the voting group vote for the Peti-tioner, they will be taken to have indicated their desire to constitutea separate appropriate unit, and the Regional Director conducting theelection directed herein is instructed to issue a certification of repre-sentatives to the Petitioner for such unit, which the Board, under the,circumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority do not vote for the Petitioner, theseemployees shall remain a part of the existing unit and the Regional.Director will issue a certification of results of election to such effect.5.The Employer asserts, and the Petitioner denies, that 16 em-ployees have been permanently laid off and thus are ineligible to vote.The Intervenor takes no position.Between September 6, 1957, andMay 9, 1958, the Employer laid off 16 electricians. due to a permanentchange from volume production to research and development, andprototype production.In addition, the Employer contemplates fur-ther reduction in force.The collective-bargaining agreement betweenthe Employer and the Intervenor provides that laid-off employeesretain.their seniority for a period equal to the period of their employ-ment.However, there appears to be no reasonable expectancy oftheir recall in the near future.Accordingly, we find that the 16 laid-off employees are not eligible to vote in the election?[Text of Direction of Election omitted from publication.]7Higgins, Inc.,111 NLRB 797.H. C. Schumacher d/b/a Post Falls Lumber CompanyandNorthIdaho and Eastern Washington District Council of Lumberand Sawmill Workers, AFL-CIO, PetitionerandInternationalWoodworkers of America,AFL-CIO,Local 10-119.Case No.19-RC-2196.November 19, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,executed by the parties on July 21, 1958, an election by secret ballotwas conducted on July 29, 1958, under the direction and supervisionof the Regional Director for the Nineteenth Region among the em-ployees in the unit described in the stipulation.At the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of approximately 33 names on the eligibility list, 17 were122 NLRB No. 24. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDshown as "temporary," and of 19 ballots cast, 1 ballot was void, 7ballotswere cast for the Petitioner, 9 ballots were cast for theIntervenor, and 3 ballots were challenged by both unions.On August 13, 1958, following an investigation, the RegionalDirector issued and duly served on the parties his report on chal-lenged ballots, in which he recommended that the challenges made bythe Unions be sustained.The Employer timely filed exceptions tothe Regional Director's recommendations.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Jenkins].The Board has considered the Regional Director's report, the ex-ceptions, and the entire record in this case, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of. the Act.4.The following employees of the Employer constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act :All production and maintenance employees engaged in the manu-facturing of lumber at the Post Falls Lumber Company plant locatedat Post Falls, Idaho, but excluding all office clerical employees andplant clerical employees, supervisors and professional employees, inde-pendent contractors, and guards and/or watchmen as defined in theLabor Management Relations Act of 1947, as amended.5.No objections to the election were filed.The Employer's excep-tions to the challenges are lacking in merit.The Employer filed exceptions to the challenges of three employeesinvolved herein.At the time Fred Bramer and John Hanshew were hired by theCompany, there was an understanding with them that they were to bemade permanent employees upon completion of the construction workfor which they were hired.Bramer was hired June 1, 1958, as aconstruction laborer;Hanshew was hired about May 15, 1958, as aconstruction laborer;Harold Gain, who cast the third challengedballot, was hired April 1, 1958, as a construction laborer.There isno question about Gain's status, as the Employer concedes that hewas hired as a temporary employee.Bramer, Gain, and Hanshewwere hired for the purpose of construction work and were so employedon the day of the election.The essential element in determining anemployee's eligibility to vote is his status on the eligibility payroll date ORMET CORPORATION159and on the date of the election.'As Bramer and Hanshewwere notonly temporary employees on the date of the election but were not inthe voting unit, they were not eligible to vote.We therefore agreewith the Regional Director's recommendations and herebysustainthe challenges to the ballots of FredBramer,Harold Gain, and JohnHanshew.Accordingly, as the Intervenor has receiveda majorityof the valid votes cast, we shall certify itas the bargaining repre-sentativeof the employees in the appropriate unit.[The Board certified InternationalWoodworkers of America,AFL-CIO, Local 10-119, as the designated collective-bargaining rep-resentative of the employees of the Employer in the appropriate unitdescribed in paragraph numbered 2.]1Gulf States Asphalt Company,106 NLRB 1212.Ormet CorporationandBaton Rouge Metal Trades Council,AFL-CIOand United Steelworkers of America,AFL-CIO,Petitioners.Cases Nos. 15-RC-1801 and 15-RC-1802.'Novem-ber 19, 1958DECISION AND CERTIFICATION OFREPRESENTATIVESOnJuly1 and.2, 1958, pursuant to a stipulation for certificationupon consent election, an election was conducted under the directionand supervision of the Regional Director for the Fifteenth Regionamong the employees in the agreed-upon unit.Following the elec-tion, the Regional Director served upon the parties a tally of ballotswhich showed that, of approximately 287 eligible voters, 282 castballots, of which 130 were for the Metal Trades Council, 55 for theAluminum Workers,' 90 for the Steelworkers, 5 for no labor organi-zation, and 2 ballots were void.As the results of the election wereinconclusive, a runoff election was held onJuly 29and 30, 1958,between the Metal Trades Council and the Steelworkers, pursuantto Section 102.70 of the Board's Rules and Regulations, Series 7, asamended. The tally of ballots thereafter furnished the parties showedthat of approximately 286 eligible voters, 282 ballots were cast, ofwhich 124 were for the Steelworkers and 158 for the Metal TradesCouncil.1 Cases Nos. 15-RC-1801 and 15-RC-1802 were consolidated by the Regional Directorprior to the first election.' Aluminum WorkersInternationalUnion,AFL-CIO,intervened on the basis of ashowing of interest.122 NLRB No. 30.